DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-10 are currently pending in the application.
Claims 1-10 are rejected. 
This action is made NON-FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received. Therefore the effective filing date is 11/19/2018. 
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 has been reviewed and considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
In para0013, “at least one passage portion” should be changed to--at least one passage connecting portion-- for consistency. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myidea (amazon product cited on 892, available since 01/05/2018). 
	Regarding claim 1:
 Myidea teaches:

    PNG
    media_image1.png
    614
    1050
    media_image1.png
    Greyscale

A pet cushion, comprising: (Figure 1, Reference 1)
a main body; (Figure 1, Reference 2)
and a passage structure (Figure 1, Reference 3)
connected to a surface of the main body, (video minutes 0:38-0:58, main body is connected to passage structure via zipper) 
and comprising: at least two passage main bodies; (Figure 1, References 3a and 3b)
and at least one passage connecting portion connected to an end of each of the at least two passage main bodies, (Figure 1, Reference 4)
wherein a material of the at least one passage connecting portion is the same as a material of the at least two passage main bodies. (Figure 1, References 3a, 3b, 4, see how the material of the passage connecting portions 4 is the same as the material in the two main bodies 3a and 3b) 
Regarding claim 2:
 Myidea discloses claim 1. Myidea further teaches:
wherein each of the material of each of the passage main bodies and the material of the passage connecting portion comprises a cloth material, (see Fig. 1 above, how the material of each of the passage main bodies 3a, 3b and material of the passage connecting portion 4 are made of the same cloth material)
and the cloth material is connected to the main body. (see video minutes 0:38-0:58 how the cloth material is connected to the main body via a zipper)
Regarding claim 4:
 Myidea discloses claim 1. Myidea further teaches:
wherein the passage structure further comprises: at least two supporting portions connected to another end of the at least two passage main bodies, respectively. 
Regarding claim 5:
 Myidea discloses claim 2. Myidea further teaches:
wherein the main body comprises a cloth material. (See Fig. 1 above how the main body 2 is comprised of a cloth material) 
Regarding claim 9:
 Myidea discloses claim 1. Myidea further teaches:
wherein an angle is formed between the at least two passage main bodies.  (see Fig. 1 above how there is an angle 6 formed between the at least two passage main bodies 3a and 3b)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myidea. 
	Regarding claim 6:
Myidea discloses claim 2. Myidea doesn’t teach:
wherein the cloth material of the main body is different from the cloth material of each of the passage main bodies and the cloth material of the passage connecting portion.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the cloth of the main body different from the cloth material of the passage main bodies and the passage connecting portions, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. It would have been an obvious modification because making the cloth of the main body different from the passage structure would allow the pet to identify the different structures and facilitate easier use. 
Regarding claim 10:
 Myidea discloses claim 1. Myidea further teaches:
wherein a shape of the main body is triangular. 
Myidea doesn’t teach:
Wherein a shape of the main body is rectangular or round.
However, it would have been an obvious matter of design choice to make the different portions of the main body of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. It would have been an obvious modification because making the body portion rectangular or round would increase the variety of selections a consumer could choose from. 



Claim(s) 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myidea in view of Evans (US4729343A) provided in Applicant’s IDS. 
	Regarding claim 3:
Myidea discloses claim 2. Myidea doesn’t teach:
wherein each of the material of each of the passage main bodies and the material of the passage connecting portion further comprises a packing material, and the packing material is filled in the cloth material.
Evans teaches:

    PNG
    media_image2.png
    258
    250
    media_image2.png
    Greyscale

a similar pet cushion (Figures and abstract)
comprising passage main bodies (Figure 1-4, Reference A and opposite end not shown in drawings)
and a passage connecting portion (Figure 1-4, Reference B)
wherein each of the material of each of the passage main bodies and the material of the passage connecting portion further comprises a packing material (Figure 2, 
and the packing material is filled between the cloth material (Figure 2, Reference 26)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pet cushion of Myidea such that the passage main bodies and passage connecting body further comprised a packing material as taught by Evans to snugly engage the pet which crawls into the sleeping quarters and increase its comfort (Abstract-Evans)
	Regarding claim 7
Myidea discloses claim 2. Myidea OR Evans further teaches:
wherein the main body further comprises a packing material filled in the cloth material of the main body. (Myidea shows that a packing material is filled in the cloth material of the main body in both the video minutes 0:40-:054 and Figure 1 above OR Evans teaches that a packing material 25 could be filled in the cloth material in the main body C, see MPEP 608.02 IX. Drawings Symbols, the cross section corresponds to “section of sponge rubber” as the packing material)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pet cushion of Myidea such that main body comprises packing material as taught by Evans to snugly engage the pet which crawls into the sleeping quarters and increase its comfort (Abstract-Evans)
Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myidea in view of Whitehill (US6966275B2).
	Regarding claim 8:
Myidea discloses claim 1. Myidea doesn’t teach:
further comprising: a skidproof structure connected to another surface of the main body.
Whitehill teaches:
a pet cushion (Figures and Abstract)
a main body (Figure 2b, Reference 17)
further comprising: a skidproof structure connected to another surface of the main body. (Figure 2B, Reference 16, column 4, lines 21-22)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pet cushion of Myidea such that main body comprises a skid proof structure as taught by Whitehill to provide protection for the pet and pet cushion from damage or fall due to an avoidable slip. 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the bed cushions of the art:
	
US 9226605 B1
US 6671907 B1
US 7765952 B1
US 20200060226 A1
US 20180055003 A1
US 20150007776 A1
US 20130180463 A1
US 20120247393 A1
US 20110139406 A1
US 20080066686 A1

US 20060174410 A1
US 5351646 A
US 4893586 A
US D501063 S
US 20050087142 A1
US 6378456 B1
US 5913750 A
US 4649861 A
US 3902456 A
US 2775222 A
US 1887108 A
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643